Rosenberry, J.
The sole contention made on the appeal is that the deceased was guilty of contributory negligence as a matter of law. This clear-cut issue has been fully and *583ably argued and we have given the matter the attention that the importance of the case demands. The contention of the defendant is briefly that, in passing by the man who held the rope, the deceased was warned of the fact that he was in the zone of danger, and that his failure to accept the warning and his entrance into the zone of danger constitute contributory negligence as a matter of law. While the argument is persuasive there is no circumstance or combination of circumstances which is conclusive upon this question. The evidence no doubt would sustain a finding of the jury either way. Reasonable men might well come to different conclusions upon the facts and circumstances appearing in the evidence; it is therefore a jury question, and the trial court rightly so held.
By the Court. — Judgment affirmed.